Exhibit 10.4.1

LOGO [g338063ex1041pg01.jpg]

 

ADDENDUM TO

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET

THIS ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET
(“Addendum”) is made and entered into as of the 1st day of March, 2005, by and
between ATLANTIC AND SHEILA, L.P., a California limited partnership (“Lessor”),
and UNIFIED WESTERN GROCERS, INC., a California corporation (“Lessee”), with
reference to that certain Standard Industrial/Commercial Single-Tenant Lease -
Net dated of even date herewith, by and between Lessor and Lessee (“Lease”). The
promises, covenants, agreements and declarations made and set forth herein are
intended to and shall have the same force and effect as if set forth at length
in the body of the Lease. To the extent that the provisions of this Addendum are
inconsistent with the terms and conditions of the Lease, the terms of this
Addendum shall prevail and control for all purposes. Unless otherwise defined
herein, all terms used in this Addendum and defined in the Lease shall have the
same meaning as is ascribed to such terms in the Lease.

51. Paragraph 1.3. Paragraph 1.3 is deleted in its entirety and is replaced with
the following:

“1.3 Term. The period (“Original Term”) commencing on March 1, 2005 (the
“Commencement Date”) and ending on December 31, 2019 (“Expiration Date”).”

52. Paragraph 1.5. Paragraph 1.5 is deleted in its entirety and is replaced with
the following:

“(a) Calculation of Base Rent. When the Improvements to be constructed in
Construction Phase 1 are Substantially Complete, or as soon thereafter as
reasonably practicable, Lessor shall provide Lessee with an estimate (“Project
Cost Estimate”) of the total Project Costs (as defined in Exhibit “A”) and an
estimate of the monthly Base Rent payable for the first five (5) years of the
Lease Term (the “Base Rent Estimate”). The initial monthly Base Rent shall equal
the product obtained by multiplying ten percent (10%) by the total Project Costs
(less any Direct Pay Amounts paid by Lessee in accordance with Paragraph 8.2 of
the Work Letter), and then dividing said product by twelve. Attached to this
Lease as Exhibit “B” is an initial estimate (“Initial Budget”) of the total
Project Costs as contemplated as of the date of this Lease. Within thirty (30)
days after final completion of the Improvements for all three Construction
Phases (as defined in the Work Letter attached hereto), or as soon thereafter as
is reasonably practicable, Lessor shall provide Lessee with a final statement of
the Project Costs and the monthly Base Rent payable for the first five (5) years
of the Lease Term (the “Final Base Rent Statement”). If the monthly Base Rent
shown on the Final Base Rent Statement is more than the monthly Base Rent shown
on the Base Rent Estimate, then, within ten (10) days following Lessor’s written
demand, Lessee shall pay Lessor the difference between the Base Rent paid for
the Construction Phases referenced in subparagraph (b) below and the total Base
Rent that should have been paid for such period as set forth in the Final Base
Rent Statement. If the monthly Base Rent shown on the Final Base Rent Statement
is less than the monthly Base Rent shown on the Base Rent Estimate, then Lessee
shall be entitled to credit against the monthly Base Rent payments next coming
due the amount of the overpayment until the full overpayment has been credited
against monthly Base Rent. Lessor and Lessee agree that the preliminary estimate
of the full monthly Base Rent to be paid by Lessee hereunder for the first five
(5) years of the Lease Term is $81,669.00 per month (assuming that Lessee timely
pays all Direct Pay Amounts [as defined in the Work Letter] and that the Direct
Pay Amounts include all Project Costs other than the Acquisition Costs [as
defined in Exhibit A]).

-1-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg02.jpg]

 

(b) Phasing of Base Rent. Payment of monthly Base Rent and all other Rent
payable under the Lease shall commence and be payable as follows:

(i) Construction Phase 1. Seventy-four percent (74%) of the total monthly Base
Rent and other Rent shall be payable commencing upon the Commencement Date.

(ii) Construction Phase 2. Ninety-five percent (95%) of the total monthly Base
Rent and other Rent shall be payable commencing upon the Substantial Completion
of Construction Phase 2.

(iii) Construction Phase 3. One hundred percent (100%) of the total monthly Base
Rent and other Rent shall be payable commencing upon the Substantial Completion
of Construction Phase 3.

(c) Increases in Monthly Base Rent. Monthly Base Rent shall be increased on the
fifth (5th) and tenth (10th) anniversary dates of the Commencement Date of this
Lease and at the commencement of each Option Term (defined below), as applicable
(each, an “Adjustment Date”). The adjusted monthly Base Rent as of each
Adjustment Date shall be the monthly Base Rent effective on the day preceding
that Adjustment Date, multiplied by a fraction, the numerator of which is the
CPI figure for the month occurring three (3) calendar months prior to the month
in which the Adjustment Date occurs and the denominator of which is the CPI
figure for the month occurring three (3) calendar months prior to the month in
which the previous Adjustment Date, or if none, the Commencement Date, occurred;
provided, however, that the monthly Base Rent shall be increased on each
Adjustment Date by at least fifteen percent (15%) of the monthly Base Rent then
in effect but not more than twenty percent (20%) of the monthly Base Rent then
in effect, which increase shall be cumulative and compounded. As used in this
paragraph, the “CPI” means the Consumer Price Index for All Urban Consumers, Los
Angeles - Riverside - Orange County Area, All Items (1982-1984 = 100) published
by the U.S. Department of Labor, Bureau of Labor Statistics (“Bureau”), or if
the CPI is no longer published, the Bureau’s most comprehensive official index
then in use that most nearly corresponds to the CPI. If such subsequent index is
calculated from a base different from the base period (1982-1984 = 100), figures
used for calculating the adjustment shall first be converted to the base period
used under a formula supplied by the Bureau. If the Bureau shall no longer
publish such an index, another index generally recognized as authoritative shall
be substituted by Lessor.”

53. Paragraph 2.3. The following is added to the end of Paragraph 2.3:

“However, within thirty (30) days following the expiration or sooner termination
of this Lease, Lessor shall reimburse Lessee for the unamortized portion of the
actual cost of the Capital Expenditure required to be made by Lessee under this
Lease, subject to the following conditions: (1) the required Capital Expenditure
was not necessitated as a result of any Alteration or Utility Installation, (2)
the required Capital Expenditure was not necessitated as a result of Lessee’s
use of all or any portion of the Office Building for any purpose other than
general office use, (3) the required Capital Expenditure was not the result of
Lessee’s use of all or any portion of the Warehouse Building for any purpose
other than general warehouse use, (4) the required Capital Expenditure was not
voluntary or necessitated by Lessee’s misuse or neglect or failure to comply
with the terms of this Lease, (5) at the time of such reimbursement, Lessee is
not in Default under any of its obligations under the Lease, (6) Lessee has
delivered to Lessor, within thirty (30) days following the date that Lessee
originally incurred the required Capital Expenditure, written notice of the
nature and cost of the required Capital Expenditure

-2-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg03.jpg]

 

and receipts showing payment thereof, and (7) the cost of the required Capital
Expenditure (provided Tenant is entitled to reimbursement pursuant to the terms
of this Paragraph 2.3) shall be amortized on a straight line basis over a period
equal to the useful life thereof for federal income tax purposes. For purposes
of determining the unamortized portion of the actual cost of the required
Capital Expenditure, only that portion of the useful life of the Capital
Expenditure that exceeds the remaining unexpired Term of the Lease (as the same
may have been extended pursuant to Paragraph 66 below) shall be considered the
unamortized portion.”

54. Paragraph 5. The following is added to the end of Paragraph 5(a):

“(b) Pursuant to Paragraph 1.6(b) of this Lease, Lessee is not required to
deliver a Security Deposit in connection with its execution of this Lease.
However, if at any time during the Original Term or any Option Term of this
Lease, as a result of an “assignment” (as such term is defined in the Paragraph
12 of the Lease), the “Net Worth of Lessee” (as such term is defined in
Paragraph 12.1(c) of this Lease) is reduced by an amount greater than twenty
five percent (25%) of such Net Worth as it was represented at the time of
Lessee’s execution of this Lease (provided that such reduction in Net Worth is
not merely the result of a change in the method of the calculation of Net Worth
in accordance with a revision to applicable generally accepted accounting
principals), then Lessee shall, upon five (5) business days’ written notice from
Lessor, deliver to Lessor a Security Deposit in an amount equal to twelve (12)
times the then current monthly Rent payable under this Lease; provided, however,
at Tenant’s election, it may provide Landlord with an irrevocable standby letter
of credit, in lieu of a cash security deposit, provided that such letter of
credit (i) is in an amount equal to twelve (12) times the then current monthly
Rent payable under this Lease, (ii) is issued by a financial institution with a
Standard and Poor’s rating of “A-” or better and otherwise reasonably acceptable
to Landlord, (iii) have an initial term of at least twelve (12) months, and (iv)
be in form and content reasonably satisfactory to Landlord; provided further,
however, that if not later than thirty (30) days prior to the scheduled
expiration date of any such letter of credit, Lessee fails to (x) renew the term
of such letter of credit, (y) replace such letter of credit with a new letter of
credit meeting the requirements of this Paragraph 5(b), or (z) deliver to Lessor
cash in the full amount of the Security Deposit required hereunder, then Lessor
may immediately make a full draw on such letter of credit. If Lessee renews the
term of such letter of credit or replaces such letter of credit with a new
letter of credit meeting the requirements of this Paragraph 5(b), then the
foregoing proviso shall apply to that renewed letter of credit or replacement
letter of credit and to any subsequent renewals or replacements.

(c) Notwithstanding the foregoing, Lessor shall return the Security Deposit (or
letter of credit, as applicable) to Lessee (less any portion used or applied by
Lessor pursuant to the terms of this Lease) in the event that, following
Lessor’s receipt of such Security Deposit (or letter of credit), Lessee
reasonably demonstrates to Lessor that the Net Worth of Lessee has (for a period
of at least four (4) consecutive quarters) returned to a level that exceeds
seventy five percent (75%) of such Net Worth as it was represented at the time
of Lessee’s execution of this Lease (provided that such increase in Net Worth is
not merely the result of a change in the method of the calculation of Net Worth
in accordance with a revision to applicable generally accepted accounting
principals). Following any refund of Security Deposit pursuant to this Paragraph
5(c), the provisions of Paragraph 5(b) above shall continue in full force and
effect and Lessee will be required to deliver a Security Deposit (or letter of
credit) to Lessor if required pursuant to Paragraph 5(b).”

-3-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg04.jpg]

 

55. Paragraph 6.2(c). The following is added to the end of Paragraph 6.2(c):

“Upon termination of this Lease, Lessee shall cause any and all Hazardous
Substance(s) (including any Permitted Substances) stored on or about the
Premises by or with the permission of Lessee and any contamination arising out
of the activities of Lessee or any of Lessee’s Parties to be completely removed
prior to Lessee’s vacating the Premises, at Lessee’s expense and in compliance
with all Applicable Requirements. Lessee shall be liable for any and all costs,
liabilities and expenses incurred by Lessor on Lessee’s behalf should Lessee
fail to fulfill its obligations described in this paragraph. Without limiting
anything in the Lease, Lessor shall have the right to conduct periodic (but no
more that twice per year) environmental inspections of the Project; provided,
however, that Lessor shall give Lessee not less than ten (10) days prior written
notice of any such inspections and shall comply with Lessee’s reasonable
requirements regarding scheduling and manner of conducting such inspections so
that the same will cause as little interference as reasonably practicable with
the permitted conduct of Lessee’s business at the Premises. Lessee shall
reimburse Lessor for all costs incurred in connection with such inspections (not
to exceed $3,000.00 per inspection within ten (10) days following Lessor’s
presentation to Lessee of a written invoice therefor.”

56. Paragraph 6.3. The following is hereby inserted at the end of Paragraph 6.3:

“To the extent that Lessee’s compliance with Applicable Requirements requires
Lessee to incur a Capital Expenditure, then Lessor shall reimburse Lessee for
the unamortized cost of such Capital Expenditure in accordance with the terms of
Paragraph 2.3 hereof. Furthermore, Lessee shall be responsible for obtaining any
permit, business license, or other permits or licenses required by any
governmental agency permitting Lessee’s use or occupancy of the Premises. In no
event shall the Premises be used for any of the Prohibited Uses set forth on
Exhibit “C” attached hereto.”

57. Paragraph 7.3(b). The second sentence of Paragraph 7.3(b) is hereby deleted
in its entirety and replaced with the following:

“Lessee may, however, make Alterations and Utility Installations to the Premises
(excluding the roof) without such consent, but upon ten (10) business days’
prior written notice to Lessor, provided that and only so long as they (i) do
not affect structural or exterior aspects of the Buildings or the Project, (ii)
do not involve puncturing, relocating or removing the roof or any existing
load-bearing walls or structures and (iii) will not adversely affect the
electrical, plumbing, HVAC, life safety or other Building systems or the value
of the Project.”

58. Paragraph 7.4(c). The following is hereby added at the end of Paragraph
7.4(c).

“Notwithstanding anything in this Paragraph 7.4 or the Lease to the contrary,
Lessee shall have no obligation to remove any Lessee Owned Alterations and/or
Utility Installations made or installed with Lessor’s prior written consent and
Lessee shall have no obligation to restore the Premises to their original
conditions; provided that Lessee shall return the Premises in good order,
condition and repair, ordinary wear and tear excepted.”

59. Paragraph 8.2(a). The following is hereby added at the end of Paragraph
8.2(a):

“Lessee shall also carry and maintain in full force and effect, at its sole cost
and expense (i) business automobile liability insurance having a combined single
limit of not less than Three Million Dollars ($3,000,000) per occurrence and
insuring Lessee against liability for claims arising out of ownership,
maintenance, or use of any owned, hired or non-owned automobiles and (ii)

-4-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg05.jpg]

 

workers’ compensation insurance having limits not less than those required by
state statute and federal statute, if applicable, and covering all persons
employed by Lessee in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer’s liability insurance coverage in the amount of at least
One Million Dollars ($1,000,000).”

Paragraph 8.5. The following language is added at the end of Paragraph 8.5 of
the Lease:

“Notwithstanding anything to the contrary set forth in this Lease, and without
limiting Lessee’s obligations under this Lease to maintain or reimburse Lessor
for the types and amounts of insurance required herein, Lessee shall carry not
less than the minimum amount and types of insurance required by a First Lien
Lender based on its customary standards for similar property, as such amounts
and types of insurance may be adjusted from time to time by such First Lien
Lender.”

60. Paragraph 9.3(b). The following language is added at the end of Paragraph
9.3(a) of the Lease as a new Paragraph 9.3(b):

“(b) If a Premises Partial Damage that is not an Insured Loss occurs, unless
caused by a negligent or willful act of Lessee (in which event Lessee shall make
the repairs at Lessee’s expense), and provided that Lessee has not received
Lessor’s written notice to terminate this Lease as provided in Paragraph 9.3(a)
above, Lessee may elect to terminate this Lease by giving written notice to
Lessor within thirty (30) days after receipt by Lessee of knowledge of the
occurrence of such damage. Such termination shall be effective sixty (60) days
following the date of such notice. In the event Lessee elects to terminate this
Lease under this paragraph, Lessor shall have the right within ten (10) days
after receipt of the termination notice to give written notice to Lessee of
Lessor’s commitment to pay for the repair of such damage without reimbursement
from Lessee. In such event this Lease shall continue in full force and effect,
and Lessor shall proceed to make such repairs as soon as reasonable possible.”

61. Paragraph 9.4(b). The following language is added at the end of Paragraph
9.4(a) of the Lease as a new Paragraph 9.4(b):

“(b) If a Total Destruction that is not an Insured Loss occurs, unless caused by
a grossly negligent or willful act of Lessee (in which event Lessee shall make
the repairs at Lessee’s expense), and provided that Lessee has not received
Lessor’s written notice to terminate this Lease, Lessee may elect to terminate
this Lease by giving written notice to Lessor within thirty (30) days after
receipt by Lessee of knowledge of the occurrence of such Total Destruction. Such
termination shall be effective sixty (60) days following the date of such
notice. In the event Lessee elects to terminate this Lease under this paragraph,
Lessor shall have the right within ten (10) days after receipt of the
termination notice to give written notice to Lessee of Lessor’s commitment to
pay for the repair of such damage without reimbursement from Lessee. In such
event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonable possible.”

62. Paragraph 12.1(c). The following language is added at the end of Paragraph
12.1(c) of the Lease:

“In the event that Lessee delivers (and Lessor continues to hold) the full
amount of the Security Deposit required under Paragraph 5 of this Lease as a
result of the reduction of the Net Worth

-5-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg06.jpg]

 

of Lessee (as provided in Paragraph 5), then an assignment as described in
Section 12.1(c) shall not require Lessor’s consent,”

63. Paragraph 12.2(e). The following language is added at the end of Paragraph
12.2(e) of the Lease:

“Lessor shall not unreasonably withhold its consent to any proposed assignment
or sublease by Lessee; however, Lessee agrees that Lessor may consider all
reasonable factors relating to the proposed new assignee or sublessee and the
Premises, including, without limitation, the financial capacity and economic
condition of the proposed new lessee, wear and tear on facilities, conformity to
the use provision in the Lease, credit, and rent payment history of the proposed
new assignee or sublessee. In addition, Lessor’s consent shall be subject to and
conditioned upon compliance with reasonable standards and conditions required by
Lessor, including, without limitation:

(1) Lessor’s receipt from Lessee, not less than forty-five (45) days prior to
any proposed transfer, of a written request for Lessor’s consent which request
shall set forth (i) the name of the proposed assignee or sublessee, (ii) the
financial details and other terms of any proposed transfer, (iii) the type and
history of the performance of the business of any proposed transferee and (iv)
such bank, credit, tax returns, financial and other reasonable information
concerning any proposed transferee as Lessor may require.

(2) The assignee or sublessee shall assume in writing, and on a form of document
approved by Lessor, all of Lessee’s obligations under the Lease so assigned or
sublet and Lessee has provided Lessor with a copy of such approved form of
assignment or sublease at least fifteen (15) days prior to the effective date of
such assignment or sublease.

(3) With respect to any assignment or sublease to any entity other than a
Permitted Assignee (unless such assignment or sublease to a Permitted Assignee
is a subterfuge designed to deny Lessor the benefits of this paragraph), payment
to Lessor of fifty percent (50%) of any “Transfer Premium” as and when such
Transfer Premium is actually received by Lessee. “Transfer Premium” shall mean
the aggregate of all monthly base rent and other consideration (including,
without limitation, key money, bonus money or other consideration of any nature
paid by a transferee to Lessee in connection with such transfer, any payment in
excess of fair market value for services rendered by Lessee to the transferee or
any affiliate of such transferee, any payment in excess of fair market value for
assets, fixtures, inventory, equipment, or furniture transferred by Lessee to
the transferee or any affiliate of such transferee in connection with such
transfer, and incentives, discounts or complimentary or reduced cost products or
services) actually paid to Lessee or which may be realized by Lessee for the
transfer over the entire term of the assignment or subletting which is the
subject of the transfer, which is in excess of the aggregate monthly Base Rent
payable by Lessee under the Lease for the same period of time (and if such
transfer is for less than all of the Premises, the Transfer Premium shall be
calculated on a rentable square foot basis), after deducting (A) to the extent
that Lessee has previously assigned or sublet all or any portion of the Premises
(in compliance with the terms and conditions of this Lease) pursuant to a
transaction which does not generate a Transfer Premium (a “Below-Rent
Sublease”), the amount by which the total consideration received by Lessee in
connection with such Below-Rent Sublease is exceeded (if at all) by the Rent
paid by Lessee to Lessor during the effective term of such Below-Rent Sublease
(provided that such excess, if any, shall be deducted on a one-time basis only),
and (B) the reasonable expenses paid by Lessee for (i) any tenant improvement or
other allowances paid for by Lessee in connection with the transfer, (ii) any
out-of-pocket monetary rent concessions provided by Lessee to the transferee,
and (iii) any brokerage commissions paid for by

-6-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg07.jpg]

 

Lessee in connection with the transfer. Notwithstanding anything to the
contrary, Lessor’s right to fifty percent (50%) of any Transfer Premium shall be
personal to the original Lessor named in this Lease and any Lessor Affiliate.
Further, notwithstanding anything to the contrary in this Lease, any Transfer
Premium shall be payable only as and when actually received by Lessee; thus, by
way of example: (X) if a transfer results in the transferee paying installments
of monthly rent for a period of time which are equal to the installments of Base
Rent payable by Lessee during the same period, followed by the payment of
installments of monthly rent for a period of time in excess of the installments
of monthly Base Rent payable by Lessee during the same period, then Lessee shall
only be required to begin paying the Transfer Premium during the period when
such excess is actually paid and received and as it is actually paid and
received, and (Y) if a transfer results in the transferee paying installments of
monthly rent for a period of time which are less than the installments of
monthly Base Rent payable by Lessee during the same period, followed by the
payment of installments of monthly rent for a period of time in excess of the
installments of monthly Base Rent payable by Lessee during the same period, then
Lessee shall only be required to begin paying the Transfer Premium at such time,
if any, when the total installments of monthly rent paid by the transferee begin
to exceed the total installments of monthly Base Rent paid by Lessee during the
same period. For purposes of this Lease, a “Lessor Affiliate” means (i) any
entity controlling, controlled by or under common control with Lessor, (ii) any
entity with which Lessor has merged or consolidated, (iii) any entity which
acquires all or substantially all of the partnership interests or assets of
Lessor, or (iv) any entity that is controlled by or under common control with
any existing (as of the date of execution of this Lease) partner of Lessor. For
purposes of determining whether an entity is a “Lessor Affiliate,” the term
“control” shall mean the ownership of substantially all of the outstanding
partnership interests or assets of Lessor or any existing partner of Lessor, or
the possession (direct or indirect) of power to direct or control the direction
of management and policy of Lessor or any existing partner of Lessor, through
the ownership of partnership interests, by contract or otherwise.”

64. Paragraph 12.4. The following is hereby added after Paragraph 12.3 as a new
Paragraph 12.4:

“12.4 Permitted Assignment/Sublease. Notwithstanding the above, and provided
that Lessee is not (i) in Default in the payment of Rent under this Lease or in
Default of any other obligation which, if not taken or remedied, could affect
the health or safety of persons or could cause damage to personal property, or
(ii) in Breach of any other term of this Lease, Lessee shall have the right,
with not less than thirty (30) days’ prior written notice to Lessor, to, without
Lessor’s prior consent, (A) assign the Lease, or sublease the Premises in whole
or in part, to a Permitted Assignee (as defined below), (B) sublease, in the
aggregate, not more than fifty percent (50%) of the total rentable square
footage of the Office Building, and (C) sublease, in the aggregate, not more
than fifty percent (50%) of the total rentable square footage of the Warehouse
Building, provided that all of the following conditions exist:

(a) No event as described in Paragraph 12.1(c) has occurred;

(b) The assignee or sublessee continues to operate from the Premises for the
Agreed Use and pursuant to all of the terms and provisions of this Lease; and

(c) The assignee or sublessee shall assume in writing, and on a form of document
approved by Lessor, all of Lessee’s obligations under the Lease so assigned or
sublet and Lessee has provided Lessor with a copy of such approved form of
assignment or sublease at least fifteen (15) days prior to the effective date of
such assignment or sublease.

-7-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg08.jpg]

 

For purposes of this Lease, a “Permitted Assignee” means (i) any entity
controlling, controlled by or under common control with Lessee, (ii) any entity
with which Lessee has merged or consolidated, or (iii) any entity which acquires
all or substantially all of the shares of stock or assets of Lessee, and which
continues to operate substantially the same business at the Premises as had been
maintained by Lessee. For purposes of determining whether an entity is a
“Permitted Assignee,” the term “control” shall mean the ownership of
substantially all of the outstanding voting stock or assets of Lessee, or the
possession (direct or indirect) of power to direct or control the direction of
management and policy of Lessee, through the ownership of voting securities, by
contract or otherwise. No such assignment or subletting shall become effective
until Lessee has provided Lessor with such resolutions and documentation
evidencing the existence of, the authority of and the assumption of lease
obligations by such assignee or sublessee. Notwithstanding any assignment or
sublease of this Lease to a Permitted Assignee or any other party approved by
Lessor, Lessee shall continue to remain liable on this Lease for the performance
of all terms, including, without limitation, the payment of Rent unless Lessee
is expressly released in writing by Lessor.”

65. Mortgagee Protection. Lessee agrees to give any holder of any mortgage or
deed of trust secured by the Real Property, by registered or certified mail or
nationally recognized overnight delivery service, a copy of any notice of
default served upon the Lessor by Lessee, provided that, prior to such notice,
Lessee has been notified in writing (by way of service on Lessee of a copy of
assignment of rents and leases or otherwise) of the address of such holder of a
mortgage or deed of trust for purposes of Lessee giving notice to such holder.
Lessee further agrees that the holder of any mortgage or deed of trust shall
have the right to cure or correct such default for an additional sixty (60) days
following the expiration of the time allowed for Lessor to cure any default
hereunder. Notwithstanding the foregoing, in no event shall any holder of any
mortgage or deed of trust have any obligation to cure any default of the Lessor.

66. Option to Extend.

65.1 Option Right. Lessor hereby grants Lessee four (4) separate options (each
an “Option” and together, the “Options”) to extend the Original Term of this
Lease, for periods of five (5) years each (each, an “Option Term”), which
Options shall be exercisable only by written notice delivered by Lessee to
Lessor as set forth below. The monthly Base Rent payable by Lessee during each
Option Term shall be increased in accordance with Paragraph 1.5(c).

65.2 Exercise of Option. Subject to the terms and conditions set forth in
Paragraph 39.4 hereof, the Options shall be exercised by Lessee only if Lessee
delivers written notice (“Election Notice”) to Lessor not more than twelve (12)
months nor less than nine (9) months prior to the expiration of the Original
Term or the applicable Option Term, stating that Lessee has elected to exercise
the next available Option. Lessee’s failure to deliver the Election Notice
within the dates specified above shall be deemed to constitute Lessee’s election
not to exercise the applicable Option and all subsequent Options, in which case
such Option and all subsequent Options shall be deemed null and void and of no
force or effect. If Lessee timely and properly exercises its Options, the
Original Term of the Lease shall be extended for the applicable Option Term upon
all of the terms and conditions set forth in this Lease, except that the monthly
Base Rent for the Option Term shall be as indicated above.

67. Termination of Existing Lease. Lessor and Lessee are currently parties to a
certain Standard Sublease dated November 25, 1997 (the “Existing Lease”)
pursuant to which Lessee leases certain portions of the Project consisting of
buildings 1 and 4 and the third floor of the Office Building.

-8-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg09.jpg]

 

Commencing upon the later of (i) the date that Lessee is required to vacate the
Office Building upon and subject to the terms set forth in Lessor’s written
notice or (ii) the date that Lessee actually vacates the Office Building (and
removes all of its personal property therefrom), Lessee’s rent payable under the
Existing Lease shall be reduced pro rata by the amount of rent payable by Lessee
under the Existing Lease for the portion of the Office Building leased and
vacated by Lessee. Furthermore, commencing upon Lessor’s commencement of the
demolition of buildings 1 and 4 (the Human Resource building and Security
building) included within Construction Phase 3, Lessee shall be relieved of
paying future rent under the Existing Lease and Lessor and Lessee shall execute
a commercially reasonable Lease Termination Agreement promptly following the
commencement of demolition of buildings 1 and 4. If after the above-mentioned
pro-rata reduction in rent (y) the remaining monthly rent payable under the
Existing Lease for the period following such reduction and until the termination
of the Existing Lease plus (z) the monthly Base Rent payable under this Lease
for the same period exceeds 100% of the total monthly Base Rent (as calculated
under Paragraph 1.5 of this Lease), then Lessee shall only be responsible to pay
an amount equal to 100% of the total monthly Base Rent payable under this Lease
as if substantial completion of Construction Phase 3 had occurred for such
period, as monthly rental under both this Lease and the Existing Lease. If the
Final Base Rent Statement discloses that Lessee has paid in excess of 100% of
the monthly Base Rent payable under this Lease (as if substantial completion of
Construction Phase 3 had occurred for such period) for such period, Lessee may
deduct such excess from subsequent monthly Base Rent payments until such excess
has been fully recovered by Lessee.”

68. No Abatement or Termination. Notwithstanding anything to the contrary in the
Lease or at law, in no event shall Lessee have any right to abate or withhold
full payment of Rent or to terminate the Lease for any reason, except as
expressly provided to the contrary in Paragraph 14 of this Lease.

69. Rights of Lessee if Lessor Elects to Sell. Subject to the terms and
conditions of this Paragraph 69, during the Term of this Lease (as the same may
be extended pursuant to Paragraph 66 above), prior to selling the Buildings, or
either of them, in an arm’s length transaction to any third party that is not a
Lessor Affiliate, Lessor shall deliver a written offer (“Offer”) to Lessee
setting forth in reasonable detail the terms (including, without limitation,
price and method of payment) (the “Third Party Terms”) upon which Lessor in good
faith then proposes to offer to sell the Building(s) to such third parties
(which Offer must be delivered to Lessee whether the Third Party Terms have been
proposed by or to Lessor). Notwithstanding anything to the contrary, in no event
shall Lessor be obligated to deliver an Offer to Lessee unless Lessor has
determined, in its sole and absolute discretion, that Lessor is willing to sell
the Building(s) pursuant to the terms of such Offer. If Lessor sells the
Buildings, or either of them, to a Lessor Affiliate (which sale to a Lessor
Affiliate, notwithstanding anything to the contrary, may be consummated any
time, in Lessor’s sole and absolute discretion, upon any terms whatsoever
[subject only to the remainder of this sentence], without any requirement to
present an offer to Lessee), such Lessor Affiliate shall be bound by this
Paragraph 69 in the event that such Lessor Affiliate subsequently proposes to
sell the Building(s) to a third party that is not a Lessor Affiliate.

Lessee shall have a right for a period of twenty-one (21) days after delivery of
the Offer to elect to purchase the Building(s) on the same terms and conditions
set forth in the Offer by delivery of a written notice to Lessor accepting the
offer (the “Acceptance”) accompanied by a deposit (the “Deposit”) in the amount
of five percent (5%) of the total sales price set forth in the Offer. If Lessee
does not timely deliver the Acceptance of the Offer without any modification, or
if Lessee fails to deliver the Deposit together with the Acceptance, then (a)
Lessor shall be free to sell the Building(s) to a third party on substantially
the same economic terms as set forth in the Offer

-9-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg10.jpg]

 

(subject to the provisions set forth below in this paragraph that permit Lessor
to sell to a third party on other terms so long as they are not Substantially
More Favorable Terms [as defined below]), (b) Lessee’s right to purchase the
Buildings shall automatically terminate, and (c) Lessee’s right of first offer
provided under this Paragraph 69 shall immediately terminate and be of no
further force or effect. If Lessor elects to sell the Building(s) to a third
party on terms that are Substantially More Favorable Terms, then Lessor shall
present such Substantially More Favorable Terms to Lessee with respect to the
Building(s), at which time Lessee shall have ten (10) days to accept such
Substantially More Favorable Terms (if Lessee does not timely notify Lessor of
its acceptance of the Substantially More Favorable Terms, then Lessee shall be
deemed to have rejected the same). If Lessee rejects the Substantially More
Favorable Terms (or is deemed to have rejected the same), then Lessor shall be
free to sell the Building(s) to anyone to whom Lessor desires on the
Substantially More Favorable Terms (or on any terms that are less favorable to
the purchaser), and Lessee’s right of first offer and right to purchase the
Building(s) shall terminate upon the consummation of such sale of the
Building(s) to a third party. The term “Substantially More Favorable Terms” as
used in this paragraph shall mean that the aggregate purchase price offered to
the prospective buyer is less than ninety-five percent (95%) of the aggregate
purchase price set forth in the Offer.

If Lessee timely and properly accepts the Offer (as evidenced by its timely
delivery to Lessor of the Acceptance together with the Deposit), then Lessor
shall prepare a purchase agreement on Lessor’s commercially reasonable form (the
“Purchase Agreement”) which shall contain the terms of the Offer, shall be on an
“as-is” basis, and shall not contain any representations or warranties
whatsoever (other than customary authority representations and representations
that Lessor has not granted rights to purchase the Building(s) to other
parties). If Lessee fails to execute and deliver the Purchase Agreement (without
modification) to Lessor within twenty (20) days following Lessor’s delivery of
the same to Lessee, then (i) Lessor shall be free to sell the Buildings to a
third party on such terms and conditions as Lessor and such third party shall
agree, which may differ from the terms offered to Lessee, (ii) Lessee’s right to
purchase the Buildings shall automatically terminate, and (iii) Lessee’s right
of first offer provided under this Paragraph 69 shall immediately terminate and
be of no further force or effect. Neither Lessee’s rent payments nor any other
payments made by Lessee to Lessor pursuant to this Lease shall be applied
against the Deposit or purchase price payable under the Purchase Agreement, and
Lessee shall be required to pay Base Rent and all other amounts under this Lease
through and pro rated as of the closing date (i.e., the date upon which the sale
of the Building(s) to Lessee is consummated).

This right of first offer shall be personal to the Lessee named in this lease
(the “Original Lessee”) and any Permitted Assignee, and shall not be assignable
except to a Permitted Assignee. Additionally, the rights contained in this
Paragraph 69 may only be exercised by the Original Lessee or a Permitted
Assignee (and not any other assignee, sublessee or other transferee of the
Original Lessee’s interest in the Lease) if the Original Lessee or the Permitted
Assignee directly leases and occupies at least seventy five percent (75%) of the
rentable square feet of the Building(s) which are the subject of the Offer as of
the date of the Offer and Acceptance. Neither Lessee nor a Permitted Assignee
shall have the right to purchase the Building(s) as provided in this Paragraph
69 if, as of the date of the Offer or Acceptance or, at Lessor’s sole option, as
of the scheduled closing of the sale of the Building(s), Lessee or such
Permitted Assignee is in monetary default under this Lease. Notwithstanding
anything to the contrary set forth in this Paragraph 69, the right of first
offer set forth in this Paragraph 69 shall not apply to any transfer or sale of
all or any part of the Building(s) to any Lessor Affiliate. This right of first
offer shall, however, expire and cease to be of any further force or effect (A)
in the event Lessee fails to timely or properly exercise its right to purchase
the Building(s) in accordance with the terms of this Paragraph 69; (B) in the
event of any

-10-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg11.jpg]

 

transfer or sale of the Building(s) to any party not described in the foregoing
sentence provided that Lessor shall have previously complied with the terms of
this Paragraph 69, or (C) if Lessee shall, for any reason whatsoever, fail to
consummate the purchase of the Building(s) as to which Lessee exercised its
right of first offer under this Paragraph 69. Upon the expiration or termination
of Lessee’s right of first offer, Lessee agrees to execute any documents
requested by Lessor to confirm that Lessee’s right of first offer is of no
further force or effect. Notwithstanding anything to the contrary contained in
this Lease, if the Purchase Agreement (after execution by the parties hereto
pursuant to this Paragraph 69) is terminated for any reason, then this Lease
shall continue in full force and effect as if such Purchase Agreement had not
existed (although Lessor and Lessee shall retain any rights they may have under
the Purchase Agreement arising out of such termination). Notwithstanding
anything to the contrary contained in this Lease, it is agreed that Lessee’s
right of first offer applies to a proposed sale of the Buildings whether
individually or collectively; that is to say, if Lessor proposes to sell both
Buildings this Paragraph 69 shall apply and if Lessor proposes to sell only one
of the Buildings, this Paragraph 69 shall apply to that proposed sale and the
right of first offer shall continue in effect as to the other Building whether
or not Lessee exercises its right of first offer or completes a purchase as to
the Building which is proposed to be sold.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

-11-



--------------------------------------------------------------------------------

LOGO [g338063g39q47.jpg]

 

IN WITNESS WHEREOF, the parties have executed this Addendum concurrently with
their execution of the Lease.

“LESSOR”

ATLANTIC AND SHEILA, L.P.,

a California limited partnership

By: IDS Equities GP One, LLC, its General Partner

By: IDS Equities, LLC,

a California limited liability company

Its: Managing Member

By:

Murad M. Siam

Its: Manager

“LESSEE”

UNIFIED WESTERN GROCERS, INC.

a California corporation

By:

Name: Robert M.

Its: EVP and General Counsel

By: Gary C. Hammett

Name: GARY C. HAMMETT

Its: VICE PRESIDENT

-12-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg13.jpg]

 

EXHIBIT “A”

PROJECT COSTS

This Exhibit “A” sets forth certain basic terms that shall be applicable to the
construction of the Improvements on the Premises, as more particularly described
in the Lease and the Work Letter. This Exhibit shall be deemed a part of the
Lease to which it is attached. Capitalized terms which are used herein and not
otherwise defined shall have the meanings given in the Lease.

For the purposes of calculating the monthly Base Rent pursuant to Paragraph 1.5
of the Lease, the total cost to develop the Project (the “Project Costs”) shall
equal the sum of the amounts (without duplication) described in Paragraphs 1
through 3, inclusive, provided, however, that the sum of all Project Costs shall
be reduced by the amount of any Direct Pay Amounts (as such term is defined in
the Work Letter) timely paid from Lessee to Lessor as set forth in Section 8.2
of the Work Letter.

1. Acquisition Cost. The total costs, fees and expenses incurred by Lessor in
connection with its acquisition of the Project, including the purchase price
paid and all out of pocket costs paid or charged to Lessor (including, without
limitation, escrow and title charges, broker’s commissions, acquisition fees,
loan fees and expenses, insurance costs and fees, legal and accounting fees and
fees paid to consultants) (“Acquisition Costs”).

2. Cost of the Improvements. All costs, fees and expenses incurred in connection
with the construction and development of the Improvements and of obtaining all
permits, approvals, authorizations and licenses required to construct the
Improvements.

3. Soft Costs. All costs, fees and expenses incurred by Lessor in connection
with the design, development and construction of the Improvements (as defined in
the Work Letter), including, without limitation:

3.1 Design Fees. All architectural (including landscape architecture),
engineering, and other design consulting fees.

3.2 Governmental Fees. All fees, exactions, mitigations, and permit fees imposed
or required by any administrative, governmental or quasi-governmental agency
with jurisdiction over the Project.

3.3 Financing. All interest, costs and loan fees payable by Lessor on any
construction loan or loans obtained by Lessor for the construction of the
Improvements (the “Construction Financing”), together with all taxes and
insurance required by or related to such Construction Financing.

3.4 Commissions. Commissions paid or incurred by Lessor in connection with this
Lease in an amount equal to Two Hundred Thirty One Thousand Five Hundred Thirty
Two and 63/100 Dollars ($231,532.63) (the “Lease Commissions”), which Lease
Commissions are payable to IDS Real Estate Group.

3.5 Contractor’s Fees. All fees and charges of Contractor and any other
contractor (including profit) with respect to the Improvements.

-1-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg14.jpg]

 

3.6 Construction Management Fee. A fee equal to four percent (4 %) of the total
hard and soft costs in connection with the design, engineering and construction
of the Improvements; provided that following Lessee’s approval (or deemed
approval) of a cost estimate based on the Approved Final Plans, such four
percent (4%) fee shall not be charged against costs in excess of the cost
estimate approved (or deemed approved) by Lessee (but only to the extent that
any such excess costs are not the result of (i) a Change Order or Change Orders,
(ii) any Lessee Delays, (iii) any category of costs not covered by the cost
estimate).

3.7 Other Costs. All costs arising from the maintenance of completion and other
bonds with respect to the construction of the Improvements; all premiums for
insurance policies maintained by Lessor covering the Project and in connection
with construction of the Improvements from and after the date of this Lease; the
cost of any and all surveys performed in association with the construction of
the Improvements, and all other costs, fees and expenses (including, without
limitation, legal, accounting, professional and consultant fees, costs and
expenses) incurred and/or paid by Lessor in connection with the design,
permitting, construction and development of the Improvements, and all other
costs, fees and expenses designated in the Lease or the Work Letter as “Project
Costs.”

All Project Costs shall be calculated on an “open book” basis and Lessee shall
have the right to review all documentation reasonably related to Lessor’s
determination of the Project Cost, provided, however, that Lessee shall keep all
such documentation confidential and shall not disclose any such documentation
(or any information therein) to any person or party other than Lessee’s
accountants and attorneys, or except as otherwise required by law. If Lessee
desires to review any such documentation, Lessee shall provide Lessor with at
least 48 hours prior written notice and Lessor shall make such documents
available for Lessee’s review at Lessor’s offices.

-2-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg15.jpg]

 

EXHIBIT “B”

INITIAL BUDGET



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg16.jpg]

 

INITIAL BUDGET

1 HARD COSTS Contracted & Projected

2

3 Bldg 2 (3-story Office Building)

4 Relocate front & rear glass entry doors $10,500

5 Add elevator $86,400

6 ADA Ramp to elevator $16,200

7 Elevator Structure $118,800

8 Repaint bldg. Exterior $5,638

9 Outdoor Seating Area/Lunch $6,300

10 ADA Bathrooms $0

11 Electrical Gear east of Bldg. 2 $115,000

12 Demo 3 floors of Tl $87,630

13 Per UWG floor plans rec’d on 10/14/2004 $884,575

14 Chiller Repairs $0

15 Boiler Repairs $0

16 $1,331,043

17 Bldg 3 (Warehouse)

18 Repair dock levelers allowance $914

19 Repair 3 downspouts $0

19a Repair draft curtains in warehouse $8,400

20 Repaint bldg. Interior $0

21 Repaint bldg. Exterior $22,000

22 Tl remodel allowance $ 276,272.66

23 Landlord contribution to HVAC cost $ (48,373.33)

24 Demo dry heads in warehouse $3,825

25 Replace fire hoses $0

26 Re-certify system $500

27 Patch/Repair slab throughout $3,026

28 Remove demising walls /maint. Area office $0

29 Remove drive-in ramp on east side $0

30 Remove ‘spotty’ insulating and replace $0

31 Repair slab at removed cooler walls $0

32 Warehouse interior demo (consolidated) $71,935

33 remove dock doors, replace with singles $13,350

33a WH perimeteter hollow metal door repl/repairs $10,400

34 Add pilasters to split dock doors into singles $0

35 Add bollards for track protection $16,200

35a Repair WH column bases where damaged $11,000

36 Install six new pit levelers (mechanical) $0

37 Add dock indicator lights $5,000

38 Add dock restraints

39 ADA Ramp $27,117

1 OF 5



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg17.jpg]

 

INITIAL BUDGET

40 Additional warehouse strip lighting $0

41 Re-lamp / re-ballast ex fixture as needed $19,155

42 $440,722

43 Bldg 1 (Old Bank Building)

44 Remove $39,398

45 Bldg 4 (Gym building)

46 Remove $7,344

47 Bldg 5 (Unified Western Grocers Demo)

48 Remove $37,508

49 $84,250

50 Site-Truck Loading/Parking

51 Remove all interior trees $8,208

52 Pulverize asphalt $7,121

53 2 double head light poles in truck area $0

54 Remove 6” for export $5,500

54a Export for balance of site $10,164

55 Fine grading above area $0

55a Fine grading for balance of site $21,780

56 Remove Trash Enclosure $0

57 Remove all planters $1,350

58 Demo Fence E. Parking Area $0

59 Metal Dowels @ 18” OC $812

60 Remove concrete east sid eof bldg 3 $0

61 Phase I consolidated site demo $0

62 6” concrete apron (Ph I) $116,090

62a 6” Concrete apron (Ph II) $198,372

63 deduction for asphalt in lieu of concrete $0

64 Phase I demo budget total $0

65 Phase I demo budge variance $0

66 Relocate hydrants (3) $27,000

67 Concrete patch-back by KCS $0

68 $396,396

69 Office Parking Lot

70 Remove center planters $3,240

71 Remove existing fence east side $4,860

72 Remove existing glass breezeway $2,700

73 Conc-block + overhead steel awning $219,455

74 Grade transition between office and parking $8,640

75 Install C & G immediately around building $6,566

76 Landscaping $64,260

77 Install W.I. Fence $40,500

78 1” Asphalt Over-lay office parking lot $57,936

79 $408,157

80

2 OF 5



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg18.jpg]

 

INITIAL BUDGET

81 Phase I Supervision $11,258

81a Phase II & III Supervision $24,000

82

83 Siesmic upgrade $1.70 per sq ft (per Ajit) $215,560

84 $250,818

85

86 Subtotal $2,911,386

87

88 Insurance $43,671

89 General Conditions $116,455

90 Contractor’s Contingency $0

91 Contractor’s Fee $279,751

92 Total $439,877

93

94 Cafeteria (including consultant) $100,000

95 Scissor lift for Cafeteria loading $15,000

96 $115,000

97

98 Total Hard Costs $3,466,264

99

100 SOFT COSTS

101

102 Shell & Site Renovation Architectural Fees

103 Elevator shaft & stair drawings (include MPE) $55,000

104 Civil Engineering Drawings $25,000

105

106 T I Architectural fees Bldg. 2

107 Warehouse TI Drawings $12,318

108 Warehouse MEP Drawings $4,700

109 Soil engineer for yard work $750

110 Warehouse building permits $2,230

111 Warehouse health dept plan check $667

112 Space Planning and Design $.15 x 36,480 ft $0

113 Record Drawings Data Base $.15 x 36,480 ft $0

114 TI Mech/Plumbing drawings $27,000

115 TI Electrical Engineering $0

116 Construction Documents $1.50 x 36,480 ft $54,720

117

118 Reimbursible Expenses $36,055

119

120 City Permits / Fees $35,000

121

122 Course of Construction Insurance $7,100

123 Total Soft Cost $260,540

124

125 Total Cost $3,726,803

126 Construction Management Fee $149,072

127 Project Total $3,875,876

3 OF 5



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg19.jpg]

 

Atlantic and Sheila, LP

Summary of Invoices

1/28/2005

Prepared For Unified Western Grocers

Payee Invoice Amount Description

Acquisition Price

Seller Escrow/Title $ 9,350,000.00 Acquisition Price

Fidelity National Title Escrow/Title $ 2,209.00 Title Charges

Fidelity National Title Escrow/Title $ 4,940.00 Escrow Charges

Fidelity National Title Escrow/Title $ 2,530.00 Loan Title & Escrow Charges

Subtotal: $9,359,679.00

Acquisition Fee

IDS 366 $ 93,500.00 Acquisition Fee

Subtotal: $ 93,500.00

Acquisition - Legal

Thomson & Knight $ 8/4/2004 12,500.00 Legal fees for Loan

Assayag Maus 24587 $ 22,172.84 Legal fees

Assayag Maus 24664 $ 521.90 Legal fees

Assayag Maus 24882 $ 446.00 Legal fees

Jones, Bell Abbot 19180001 $ 6,417.31 Legal fees

Allen Matkins 136251-012 $ 1,448.55 Legal svs.

Allen Matkins 137773-012 $ 195.75 Legal svs.

Subtotal: $ 43,702.35

Environmental Insurance

Intercontinental Brokers 14091 $ 67,369.07 Environmental Insurance

Subtotal: $ 67,369.07

Acquisition Due Diligence Costs

Thomsen Eng. 2004141 $ 9,242.58 Alta Survey

Air Technical 240729 $ 360.00 Inspect HVAC System

IRC 34308 $ 3,450.00 Roof Survey

Cal Pacific 2003 $ 860.00 Air Sample Test

Urban Concepts 24251 $ 2,372.32 Entitlement Review

Hazard 604008 $ 2,381.50 Review Environmental Reports

Thomsen Eng. 2004141 $ 6,770.55 Civil Eng. Svs.

Thomsen Eng. 2004209 $ 390.07 Civil Eng. Svs.

Thomsen Eng. 2004250 $ 190.00 Civil Eng. Svs.

Thomsen Eng. 2004290 $ 3,641.25 Civil Eng. Svs.

MA Design Group 226-1 $ 9,988.00 Design Svs.

Hazard 704007 $ 2,630.00 Oversee Phase 1 & 2 surveys

Hazard 804026 $ 540.00 Follow-up insurance matter

Hazard 904012 $ 1,105.00 Follow-up insurance negotiations & letters

PPI 2168 $ 5,928.25 Phase 1

PPI 2176 $ 10,641.20 Phase 2

Ajit Randhava 04-176-1 $ 1,000.00 Consulting Svs.

Energy Design 2091 $ 510.00 Prof. Svs.

Energy Design 2106 $ 170.00 Prof. Svs.

Sattar & Assoc. 1861 $ 850.00 Prof. Svs.

Subtotal: $ 63,020.72

Loan Origination Fees (Bank & Broker Fees)

Guaranty Bank Statement $ 86,526.00 Bank Fee

IDS 111572 $ 51,916,00 Loan Consultant Fee

HMA Property 108708 $ 34,610.00 Loan Consultant Fee

Subtotal: $ 173,052.00

Acquisition Costs $ 9,800,323.14

4 OF 5



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg20.jpg]

 

Leasing Commission Build-up

Iteration 1

Total Costs $ 9,800,323.14

10% Rent Factor $ 980,032.31

Leasing Commision 1st 5-Years $ 147,004.85

Leasing Commision 2nd 5-Years $ 84,527.79

Estimated Commission for Project Costs $ 231,532.63

Grand Total $ 10,031,855.77

Iteration 2

Total Costs $ 10,031,855.77

10% Rent Factor $ 1,003,185.58

Leasing Commision 1st 5-Years $ 150,477.84

Leasing Commision 2nd 5-Years $ 86,524.76

Estimated Commission for Project Costs $ 237,002.59

Grand Total $ 10,268,858.37

Iteration 3

Total Costs $ 10,037,325.73

10% Rent Factor $ 1,003,732.57

Leasing Commision 1st 5-Years $ 150,559.89

Leasing Commision 2nd 5-Years $ 86,571.93

Estimated Commission for Project Costs $ 237,131.82

Grand Total $ 10,274,457.55

Iteration 4

Total Costs $ 10,037,454.96

10% Rent Factor $ 1,003,745.50

Leasing Commision 1st 5-Years $ 150,561.82

Leasing Commision 2nd 5-Years $ 86,573.05

Estimated Commission for Project Costs $ 237,134.87

Grand Total $ 10,274,589.83

Iteration 5

Total Costs $ 10,037,458.01

10% Rent Factor $ 1,003,745.80

Leasing Commision 1st 5-Years $ 150,561.87

Leasing Commision 2nd 5-Years $ 86,573.08

Estimated Commission for Project Costs $ 237,134.95

Grand Total $ 10,274,592.96

Iteration 6

Total Costs $ 10,037,458.09

10% Rent Factor $ 1,003,745.81

Leasing Commision 1st 5-Years $ 150,561.87

Leasing Commision 2nd 5-Years $ 86,573.08

Estimated Commission for Project Costs $ 237,134.95

Grand Total $ 10,274,593.03

5 OF 5



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg21.jpg]

 

EXHIBIT “C”

PROHIBITED USES

The following types of operations and activities are expressly prohibited on the
Premises and Project:

1. automobile/truck maintenance, repair or fueling, except for automobiles and
trucks owned or leased by Lessee in connection with its business;

2. battery manufacturing or reclamation;

3. ceramics and jewelry manufacturing or finishing;

4. chemical (organic or inorganic) manufacturing;

5. drum recycling;

6. dry cleaning;

7. electronic components manufacturing;

8. electroplating and metal finishing;

9. explosives manufacturing, use or storage;

10. hazardous waste treatment, storage, or disposal;

11. leather production, tanning or finishing;

12. machinery and tool manufacturing;

13. manufacturing of any type;

14. metal shredding, recycling or reclamation;

15. metal smelting and refining;

16. mining;

17. paint, pigment and coating operations;

18. petroleum refining;

19. plastic and synthetic materials manufacturing;

20. solvent reclamation;

21. tire and rubber manufacturing;

-1-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg22.jpg]

 

22. underground storage tanks; and

23. residential use or occupancy.

-1-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg23.jpg]

 

EXHIBIT “D”

WORK LETTER

THIS WORK LETTER (“Work Letter”) is entered into by and between ATLANTIC and
SHEILA, L.P., a California limited Partnership (“Lessor”), and UNIFIED WESTERN
GROCERS, INC., a California corporation (“Lessee”).

R E C I T A L S:

A. Lessor and Lessee have entered into that certain Standard
Industrial/Commercial Single-Tenant Lease - Net dated of even date herewith, by
and between Lessor and Lessee (the “Lease”) to which this Work Letter is
attached, covering certain premises (the “Premises”) more particularly described
in the Lease. This Work Letter is attached to the Lease as Exhibit “D”. The
Lease is hereby incorporated into this Work Letter by this reference.
Capitalized terms not defined in this Work Letter shall have the meanings given
to such terms in the Lease.

B. In consideration of the mutual covenants contained in the Lease and this Work
Letter, Lessor and Lessee hereby agree as follows:

A G R E E M E N T:

1. Definitions. As used in this Work Letter, the following terms shall have the
following definitions:

1.1 “Business Days” or “business days” shall mean any day other than Saturdays,
Sundays and legal holidays (that do not fall on a Saturday or Sunday) on which
federal banks located in Los Angeles County are closed for business.

1.2 “Improvements” shall mean the improvements and Site Work set forth on the
Final Plans.

1.3 “Site Work” means the on-site improvements, parking lot improvements and
restoration, demolition of any buildings located in the Project, landscaping
(additions and removals), and hardscaping.

1.4 “Lessee Delays” means any delay in the Substantial Completion (defined
below) of the Improvements or any portion thereof resulting from any or all of
the following: (1) Lessee’s failure to timely perform any of its obligations
pursuant to this Work Letter, including any failure to timely pay any amounts or
sums payable by Lessee hereunder and any failure to complete, on or before the
due date therefor, any action item which is Lessee’s responsibility pursuant to
this Work Letter, including Lessee’s failure to grant approvals within the time
frames described herein; (2) any delay or period of time specifically referred
to herein as a “Lessee Delay”; (3) Lessee’s request for materials, finishes,
improvements or installations which are not readily available or which require
long lead times to acquire, (4) Lessee’s failure to timely vacate the third
floor of the Office Building prior to the commencement of Construction Phase 2
as set forth in the Lease or (5) any other act or failure to act by

-1-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg24.jpg]

 

Lessee, Lessee’s Representative, Lessee’s employees, agents, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Lessee.

2. Architect Selection; Lessee’s Cooperation.

2.1 Lessor’s Architect. Lessor has retained M/A Design Group, Thompson
Engineering and Kendrick Construction Services, Inc. to design and engineer the
Improvements. Notwithstanding that the foregoing companies will provide
different design and engineering services, M/A Design Group, Thompson
Engineering and Kendrick Construction Services, Inc. shall collectively be
referred to herein as the “Lessor’s Architect.” Furthermore, as used herein, the
term “Lessor’s Architect” shall mean that company comprising Lessor’s Architect
that is responsible for the particular design or engineering component of the
Improvements, as determined by Lessor.

2.2 Lessee’s Cooperation. Lessee acknowledges that it and its architects,
designers, engineers, project managers and representatives, including Larry
Schell and Mark Allison (collectively, “Lessee’s Representatives”), shall be
actively involved in the preparation, design, engineering and processing of the
Preliminary Plans and Final Plans and that Lessor, Lessor’s Architect, Lessee
and Lessee’s Representatives shall work together in a cooperative effort to
prepare, design, engineer and process the Preliminary Plans and Final Plans.

3. Improvements.

3.1 Preliminary Plans. Attached hereto as Schedule 1 is a schedule of current
“as built” plans for the interior improvements currently located in the Office
Building and Warehouse Building, a proposed space plan prepared by Lessee for
the interior portion of the Improvements, a proposed site plan for the Project
and design development plans and specifications for the Improvements
(collectively, the “Preliminary Plans”). The Preliminary Plans are hereby
approved by Lessor and Lessee.

3.2 Preliminary Budget. Attached hereto as Schedule 2 is a preliminary budget
(“Preliminary Budget”) for the Improvements based upon the approved Preliminary
Plans. Lessor and Lessee hereby approve the Preliminary Budget.

3.3 Final Plans. As soon as reasonably practicable following the execution of
the Lease by Lessor and Lessee, Lessor shall cause Lessor’s Architect to prepare
and deliver to Lessee proposed final plans, specifications and construction
drawings for the Improvements (the “Proposed Final Plans”). The Proposed Final
Plans shall be prepared in accordance with and based upon the Preliminary Plans.
Lessee acknowledges that Lessor shall have the right to submit any component of
the Final Plans (defined below) to the City of Commerce, County of Los Angeles
or any other governmental or quasi governmental agency or authority having
jurisdiction over the Project or the construction of the Improvements
(collectively, and as applicable, the “Authorities”) for plan checking and the
issuance of applicable permits prior to or after the submission of any other
portion of the Final Plans, provided that Lessee has approved (or shall be
deemed to have approved) the portion of the Final Plans submitted. If Lessor
elects to process any portion of the Final Plans separately from the remainder
of the Final Plans, then Lessor shall have the right to not incorporate into the
Proposed Final Plans such plans, specifications and construction drawings to be
separately processed and, with respect to such portion of the Proposed Final
Plans, Lessor and Lessee shall follow the procedures in this Section 3 regarding
approval and finalization thereof. Within five (5) business days of Lessee’s
receipt of the Proposed Final Plans, Lessee shall either approve the same or
specify proposed changes to Lessor in writing, however, Lessee shall work with
Lessor and Lessor’s Architect to reconcile any such

-2-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg25.jpg]

 

proposed changes, Lessee’s approval of the Proposed Final Plans shall not be
unreasonably withheld or conditioned. Lessee’s failure to notify Lessor in
writing within such five (5) business day period of any changes Lessee desires
to be made to the Proposed Final Plans will constitute Lessee’s unconditional
and irrevocable approval thereof. Lessor shall review Lessee’s proposed changes
to the Proposed Final Plans and endeavor to cause Lessor’s Architect to revise
the Proposed Final Plans within ten (10) business days after Lessor’s receipt of
Lessee’s requested changes. Lessor and Lessee shall continue the process above
until Lessee has approved of all changes to the Proposed Final Plans. The
Proposed Final Plans, as approved or deemed approved by Lessee, or revised to
incorporate Lessee’s requested changes thereto, shall be referred to herein as
the “Final Plans”. Lessor shall submit the Final Plans (as approved or deemed
approved by Lessee pursuant to this Section 3.3 or Section 3.4 below) to the
applicable Authorities for plan checking and the issuance of a building permit
and other necessary permits for the Improvements.

3.4 Preliminary Construction Budget. Within ten (10) business days after the
finalization of the Final Plans (but before any Plan Check Changes [defined in
Section 3.5 below] are issued), Contractor shall endeavor to prepare a
preliminary construction budget (“Preliminary Construction Budget”) for the
Improvements based upon the Final Plans. Contractor shall submit the Preliminary
Construction Budget to Lessee (with a copy to Lessor) for Lessee’s review and
approval. Within five (5) business days after Lessee’s receipt of the
Preliminary Construction Budget, Lessee shall either approve or disapprove the
Preliminary Construction Budget or particular construction cost line items
therein by providing Lessor with specific written notice of those items to which
Lessee objects (“Preliminary Construction Budget Notice”). Lessee’s failure to
deliver to Lessor the Preliminary Construction Budget Notice (specifying with
reasonable particularity the reasons therefor) within said five (5) business day
period will constitute Lessee’s unconditional and irrevocable approval of the
Preliminary Construction Budget. If Lessee timely and reasonably disapproves all
or any portion of the Preliminary Construction Budget as set forth in the
Preliminary Construction Budget Notice, then Lessee shall have the right to
value engineer the Final Plans (or any component thereof) in order to try to
reduce the estimated construction costs of the Improvements as shown on the
Preliminary Construction Budget. Lessee’s sole remedy in the event it
disapproves of all or any portion of the Preliminary Construction Budget is to
value engineer the Final Plans (or any component thereof) as set forth above. If
Lessee timely and reasonably disapproves of all or any portion of the
Preliminary Construction Budget, then Lessor, Lessee and Lessor’s Architect
shall work in good faith to revise that portion of the Final Plans to which
Lessee timely and reasonably objected in an effort to reduce the proposed
construction costs. Lessee shall use its best efforts to cause Lessor’s
Architect to revise the Final Plans and deliver the revised Final Plans to
Contractor within five (5) calendar days of Lessee’s delivery to Lessor of the
Preliminary Construction Budget Notice. As soon as reasonably practicable after
Contractor’s receipt of the revised Final Plans, Contractor shall prepare and
submit to Lessee (with a copy to Lessor) a revised Preliminary Construction
Budget (“Revised Preliminary Construction Budget”) based upon the revised Final
Plans and Lessor and Lessee shall again follow the procedures set forth in this
Section 3.4 with respect to the approval of the revised Final Plans and Lessee’s
approval of the Revised Preliminary Construction Budget.

3.5 Plan Check for Final Plans. As soon as reasonably practicable after Lessor’s
Architect’s completion of the revised Final Plans, Lessor’s Architect shall
submit the revised Final Plans to the applicable Authorities for plan checking
and the issuance of a building permit and other necessary permits for the
Improvements based upon the revised Final Plans. If no plan check changes are
required by the applicable Authorities, then the Final Plans, as approved by the
applicable Authorities, shall constitute the “Approved Final Plans.” However, if
plan check changes are required, then Lessor shall deliver to Lessee copies of
the Final Plans showing all plan check changes or corrections suggested or
required by the applicable Authorities (“Plan Check Changes”), if any,

-3-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg26.jpg]

 

together with a revised budget to reflect the Plan Check Changes. Within five
(5) business days of Lessee’s receipt of the Plan Check Changes, Lessee shall
either approve the same or deliver written notice to Lessor of Lessee’s proposed
changes to the Plan Check Changes. Lessee’s approval of the Plan Check Changes
shall not be unreasonably withheld or conditioned. Lessee’s failure to notify
Lessor in writing within such five (5) business day period of any changes Lessee
desires to be made to the Final Plans as a result of Plan Check Changes will
constitute Lessee’s unconditional and irrevocable approval of the Plan Check
Changes. Lessor shall review Lessee’s proposed changes to the Plan Check Changes
and endeavor to cause Lessor’s Architect to revise the Final Plans within ten
(10) business days after Lessor’s receipt of Lessee’s requested changes to
incorporate the changes requested by Lessee. As soon as reasonably practicable
after Lessor’s Architect’s completion of the revised Final Plans, Lessor’s
Architect shall submit the revised Final Plans to the applicable Authorities for
plan checking and the issuance of a building permit and other necessary permits
for the Improvements based upon the revised Final Plans. Lessor shall deliver to
Lessee copies of the revised Final Plans showing all additional plan check
changes or corrections suggested or required by the applicable Authorities (“New
Plan Check Changes”) and the parties shall follow the same procedures set forth
above until all additional plan check changes or corrections suggested or
required by the applicable Authorities are approved by Lessee. Once the
applicable Plan Check Changes or New Plan Check Changes are approved or deemed
approved by Lessee, Lessor’s Architect shall make all necessary Plan Check
Changes or New Plan Check Changes (as applicable) to the Final Plans (which,
when approved by the applicable Authorities, shall constitute “Approved Final
Plans”) to obtain building and other applicable permits for the Improvements.

3.6 Cost Estimate. Upon completion of the Approved Final Plans, Lessor shall
instruct Contractor to obtain competitive bids for the Improvements from at
least three (3) qualified subcontractors (which may include subcontractors
selected by Lessee and approved by Lessor) for each of the major subtrades that
are not included as part of the Contractor’s self performed work and to submit
the same to Lessor and Lessee for their review and approval within five (5)
business days after Contractor’s submission. Each bid shall, to the extent
reasonably practicable, contain an itemization by trade and shall include a
schedule of values. Lessor shall select the lowest qualified bid for each major
subtrade, unless Lessor and Lessee agree otherwise within said five (5) day
period. Upon selection of the subcontractors and approval of the bids,
Contractor shall prepare a cost estimate for the Improvements described in the
Approved Final Plans, based upon the bids submitted by the subcontractors
selected. Contractor shall submit such cost estimate to Lessee (with a copy to
Lessor) for Lessee’s review and approval. Within three (3) business days after
Lessee’s receipt of the cost estimate, Lessee shall either approve or disapprove
the cost estimate in writing delivered to Lessor, which approval shall not be
unreasonably withheld or conditioned; provided, however, that Lessee shall have
no right to disapprove (and Lessee shall be deemed to have approved) of the cost
estimate of the total construction cost of the Improvements set forth on such
cost estimate if it is within (and including) the total construction cost for
the Improvements set forth on the last revision of the Preliminary Construction
Budget. Lessee’s failure to deliver to Lessor written notice of its approval or
disapproval within such three (3) business day period shall constitute Lessee’s
approval of the cost estimate. If Lessee timely disapproves the cost estimate,
Lessor and Lessee shall work together in good faith to identity those areas that
should be reasonably rebid to reduce construction costs and Lessor shall
instruct the Contractor to resolicit bids from subcontractors based on such
areas of the Approved Final Plans, in accordance with the procedures specified
above. Following any re-solicitation of bids by Lessor pursuant to this
Paragraph 3.6, Lessor and Lessee shall again follow the procedures set forth in
this Paragraph 3.6 with respect to the submission and reasonable approval of the
cost estimate from Contractor; provided, however that the period between
Lessee’s disapproval of the first revised cost estimate and Lessee’s final
approval of a cost estimate shall constitute a Lessee Delay.

-4-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg27.jpg]

 

3.7 No Representations Regarding Lessee’s Intended Use. Notwithstanding anything
to the contrary contained in the Lease or herein, Lessor’s participation in the
preparation of the Preliminary Plans, the Final Plans, the Approved Final Plans,
or any other plans, drawings and specifications and the construction of the
Improvements shall not constitute any representation or warranty, express or
implied, that the Improvements will be suitable for Lessee’s intended purpose.
Lessor’s sole obligation shall be to arrange the construction of the
Improvements substantially in accordance with the requirements of the Approved
Final Plans; and any additional costs or expense required for the modification
thereof to more adequately meet Lessee’s use, whether during or after Lessor’s
construction thereof, shall be borne entirely by Lessee except as otherwise
provided in this Work Letter.

4 . Contractor. Lessor has selected, and Lessee approves, Kendrick Construction
Services, Inc. as Lessor’s “Contractor” to construct the Improvements.

5. Construction of the Improvements. Lessor shall enter into a construction
contract with the Contractor on a form reasonably acceptable to Lessor
(“Construction Contract”) for the construction and installation of the
Improvements in accordance with the Approved Final Plans. Lessor shall cause the
Contractor to construct the Improvements in a good and workmanlike manner, in
accordance with the Approved Final Plans and in compliance with all Applicable
Requirements. Lessor shall cause the Improvements to be constructed in three (3)
phases (each, a “Construction Phase”), as generally described on Schedule 3
attached hereto. The three Construction Phases are referred to herein and in the
Lease as “Construction Phase 1,” “Construction Phase 2” and “Construction Phase
3.”

Lessor may work on or pull permits for each Construction Phase independently or
in any combination (i.e., Lessor may work on or pull permits for two or three
Construction Phase at the same time).

6. Substantial Completion of the Improvements.

6.1 Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the Improvements for each Construction Phase shall occur on the date that
Lessor and Lessee have received certificates from Lessor’s Architect certifying
that the Improvements for such Construction Phase have been substantially
completed in accordance with the Approved Final Plans pertaining to such
Construction Phase, with the exception of any punch list items and any of
Lessee’s fixtures, work-stations, built-in furniture, or equipment to be
installed by Lessee.

6.2 Delay in Substantial Completion. Except as provided in this Section 6.2, the
Commencement Date and Lessee’s obligation to pay Base Rent for the Premises
shall occur as set forth in the Lease. However, notwithstanding anything to the
contrary contained in this Work Letter or in the Lease, if there shall be a
delay or there are delays in the Substantial Completion of the Improvements (or
any Construction Phase) as a result of any Lessee Delays, then, notwithstanding
anything to the contrary set forth in the Lease or this Work Letter and
regardless of the actual date of the Substantial Completion of the Improvements,
the date of Substantial Completion thereof shall be deemed to be the date that
Substantial Completion would have occurred if no Lessee Delay had occurred.

7. Change Orders. If Lessee desires any change in the Approved Final Plans, such
changes may only be requested by the delivery to Lessor by Lessee of a proposed
written “Change Order” specifically setting forth the requested change. Change
Orders shall also include those changes specified in this Work Letter as “Change
Orders.” Lessor shall have five (5) business days from the receipt of the
proposed Change Order to provide Lessee with the Lessor’s Architect’s
disapproval of the proposed change stating the reason(s) for such disapproval,
or if Lessor’s Architect approves the

-5-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg28.jpg]

 

proposed change, the following items: (i) an itemized breakdown of any increase
in the cost caused by such change (the “Change Order Cost”), (ii) a statement of
the number of days of any delay caused by such proposed change (the “Change
Order Delay”), and (iii) a statement of the cost of the Change Order Delay (the
“Change Order Delay Expense”), which Change Order Delay Expense shall be the
product of the number of days of delay multiplied by the estimated daily Base
Rent first due under the Lease. Lessee shall then have one (1) business day to
approve the Change Order Cost, the Change Order Delay and the Change Order Delay
Expense. If Lessee approves these items, Lessor shall promptly execute the
Change Order and cause the appropriate changes to the Approved Final Plans to be
made. If Lessee fails to respond to Lessor within said one (1) business day
period, the Change Order Cost, the Change Order Delay and the Change Order Delay
Expense shall be deemed disapproved by Lessee and Lessor shall have no further
obligation to perform any work set forth in the proposed Change Order. The
Change Order Cost shall include all costs associated with the Change Order,
including, without limitation, architectural fees, engineering fees and
construction costs, as reasonably determined by Lessor’s Architect and Lessor’s
Contractor, respectively, together with a four percent (4%) fee of these costs
as reimbursement for the expense of administration and coordination of such
Change Order by Lessor. The Change Order Delay shall include all delays caused
by the Change Order, including, without limitation, all design and construction
delays, as reasonably determined by Lessor’s Architect and Lessor’s Contractor.
Lessee shall pay Lessor for such Change Order Costs and the Change Order Delay
Expenses within fifteen (15) days following Lessor’s delivery to Lessee of a
request for payment (which request for payment shall contain reasonable
supporting documentation including vendor or contractor invoices and details of
costs covered by such request for payment). Lessor shall have no obligation to
commence with the applicable Change Order until it receives Lessee’s approval of
the Change Order (including Lessee’s approval of the Change Order Cost and the
Change Order Delay Expense). Any delay in revising the Approved Final Plans or
in constructing the Improvements resulting from Lessee’s failure to timely pay
the applicable Change Order Cost and Change Order Delay Expense, as set forth
above, shall be deemed a Lessee Delay.

8. Financing of Construction of Improvements.

8.1 Lessor’s Financing. Lessor may elect to finance the construction of the
Improvements (or any portion thereof) with the proceeds of a loan (“Project
Loan”) from a third party lender (“Lender”) at the then prevailing market rate
and market terms for similar projects. The documents securing or given in
connection with the Project Loan, if any, are herein collectively called “Loan
Documents.” Any Project Loan may be secured by the lien of a deed of trust
encumbering the Project. Lessee agrees to execute and/or provide all documents
reasonably required by any Lender in connection with any Project Loan,
including, without limitation, estoppel certificates, subordination agreements
(subject to a non-disturbance agreement which is reasonable and customary),
consents to the assignment of this Agreement, written confirmation of the
satisfaction of closing conditions, and evidence of the due execution, validity
and enforceability of this Agreement, provided that such documents do not
increase Lessee’s liabilities hereunder, impose additional obligations on Lessee
or impair Lessee’s rights and remedies hereunder.

8.2 Lessee’s Financing. Notwithstanding anything to the contrary contained in
the Lease (including, without limitation, this Work Letter), Lessee shall pay
Lessor directly for the costs, fees and expenses of every component of the
“Project Costs” other than Acquisition Costs (the “Direct Pay Amount”). Lessee
shall pay Lessor for the applicable portion of the Direct Pay Amount within
fifteen (15) days following Lessor’s delivery to Lessee of a request for payment
for the portion of Project Costs coming due (which request for payment shall
contain reasonable supporting documentation including vendor or contractor
invoices and details of costs covered by such request for

-6-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg29.jpg]

 

payment). Only Direct Pay Amounts timely paid to Lessor shall not be included in
the total Project Costs upon which Base Rent is calculated under the Lease.

9. Walk-Through and Punch List. Within five (5) business days after Substantial
Completion of each Construction Phase of the Improvements, Lessee, Lessor and
Lessor’s Architect shall jointly conduct a walk-through of the applicable
portion of the Premises and shall jointly prepare a punch list (“Punch List”) of
items of the Improvements needing additional work or repair (“Punch List
Items”); provided, however, the Punch List shall be limited to items which are
required by the construction contract between Lessor and Contractor, the
Approved Final Plans, Change Orders and any other changes agreed to by the
parties. Lessor shall endeavor to repair or complete the Punch List Items within
forty-five (45) days following the date of Substantial Completion of each
Construction Phase of the Improvements, as applicable, to the extent reasonably
possible. Lessor shall use reasonable efforts to repair the Punch List Items in
a manner that minimizes any unreasonable interference to Lessee in its use of
the Premises.

10. Cooperation. Lessor and Lessee agree to cooperate with one another and to
cause their respective employees, agents and contractors to cooperate with one
another to coordinate any work being performed by Lessor and/or Lessee under
this Work Letter, and their respective employees, agents and contractors so as
to avoid unnecessary interference and delays with the completion of the
Improvements.

11. Lessor’s Warranty. Lessor does not warrant that the Improvements or any
component thereof shall be free of latent defects or shall not require
maintenance and/or repair within any particular period of time, except as
expressly provided below or in Paragraph 2.2 of the Lease. Lessee acknowledges
and agrees that it shall rely solely on the warranty or guaranty, if any, from
the Contractor, Lessor’s Architect, or other material and/or service providers
relative to the proper design and construction of the Improvements or any
component thereof. Lessor shall endeavor to have all warranties or guaranties
issued by the Contractor, Lessor’s Architect or other material and/or service
providers issued in the name of Lessor and Lessee, provided that any excess
costs payable in connection with issuing such warranties or guaranties in
Lessee’s name shall be paid by Lessee within ten (10) business days after
Lessor’s written demand therefor.

12. Representatives.

12.1 Lessee’s Representative. Lessee has designated Larry Schell and Mark
Allison as its sole representatives with respect to the matters set forth in
this Work Letter, either of whom, alone, shall have full authority and
responsibility to act on behalf of the Lessee as required in this Work Letter.
All notices, documents and materials required to be delivered to Lessee under
this Work Letter shall be delivered to Lessee at the address set forth in the
Lease.

12.2 Lessor’s Representative. Lessor has designated Nadir Elfarra as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Lessee, shall have full authority and responsibility to
act on behalf of the Lessor as required in this Work Letter. All notices,
documents and materials required to be delivered to Lessor under this Work
Letter shall be delivered to Lessor, at the address set forth in the Lease, but
to the attention of Nadir Elfarra.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

-7-



--------------------------------------------------------------------------------

LOGO [g338063g33k12.jpg]

 

IN WITNESS WHEREOF, this Work Letter is executed as of the date first written
above.

“Lessor”

ATLANTIC AND SHEILA, L.P.,

a California limited partnership

By: IDS Equities, LLC,

a California Limited liability company

Its: general partner

By:

Murad M. Siam

Its: Managing Member

“Lessee”

UNIFIED WESTERN GROCERS, INC.

a California corporation

By:

Name:

Its: EVP General Counsel

By: Gary C. Hammett

Name: Gary C. Hammett

Its: VICE PRESIDENT

-8-



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg31.jpg]

 

SCHEDULE 1

PRELIMINARY PLANS



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg32.jpg]

 

2500 S. Atlantic

Working Drawings Manifest

Phase I

Prepared By Sheet Title Sheet No. Date Prepared

Thomsen Engineering, Inc. A.L.T.A. Survey 1 7/28/2004

Thomsen Engineering, Inc. LSWPPP / WWECP - Repavement of Existing Parking Lot 1
12/20/2004

M/A Design Group, Inc. General Notes, Sheet Index, Site LocationPlan, Building
Information, Vicinity Map A 0.1 2/14/2005

M/A Design Group, Inc. Specifications A 0.3 2/14/2005

M/A Design Group, Inc. Specifications (Attachment A) A 0.4 2/14/2005

M/A Design Group, Inc. Construction Plan A 3.1 2/14/2005

M/A Design Group, Inc. Power & Communication Plan A 4.1 2/14/2005

M/A Design Group, Inc. Reflected Ceiling Plan A 5.1 2/14/2005

M/A Design Group, Inc. Wall & Floor Finish Plan A 6.1 2/14/2005

M/A Design Group. Inc. Exiting Plan A 7.1 2/14/2005

M/A Design Group, Inc. Interior Elevations EL.1 2/14/2005

M/A Design Group, Inc. Construction Details CD.1 2/14/2005

Ajit S. Randhava & Assoc. Roof Framing Plan S-1 2/15/2005

Ajit S. Randhava & Assoc. Details S-2 2/15/2005

Ajit S. Randhava & Assoc. Details (continued) S-3 2/15/2005



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg33.jpg]

 

Certified Grocers of California

Existing Floor Plan

Miller Brands Building / Basement Floor Level

1/8 =1’-0”

North



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg34.jpg]

 

Certified Grocers of California

Existing Floor Plan

Miller Brands Building / 1st Floor Level

1/8’=1’10”

North



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg35.jpg]

 

Certified Grocers of California

Existing Floor Plan

Miller Brands Building / 2nd Floor Level

1/8’=1’-0”

North



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg36.jpg]

 

PERIMETER OFFICES

INTERIOR CUBICLES



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg37.jpg]

 

SCHEDULE 2

PRELIMINARY BUDGET



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg38.jpg]

 

PRELIMINARY BUDGET

1 HARD COSTS Contracted & Projected

2

3 Bldg 2 (3-story Office Building)

4 Relocate front & rear glass entry doors $10,500

5 Add elevator $86,400

6 ADA Ramp to elevator $16,200

7 Elevator Structure $118,800

8 Repaint bldg. Exterior $5,638

9 Outdoor Seating Area/Lunch $6,300

10 ADA Bathrooms $0

11 Electrical Gear east of Bldg. 2 $115,000

12 Demo 3 floors of Tl $87,630

13 Per UWG floor plans rec’d on 10/14/2004 $884,575

14 Chiller Repairs $0

15 Boiler Repairs $0

16 $1,331,043

17 Bldg 3 (Warehouse)

18 Repair dock levelers allowance $914

19 Repair 3 downspouts $0

19a Repair draft curtains in warehouse $8,400

20 Repaint bldg. Interior $0

21 Repaint bldg. Exterior $22,000

22 TI remodel allowance $276,272.66

23 Landlord contribution to HVAC cost $(48,373.33)

24 Demo dry heads in warehouse $3,825

25 Replace fire hoses $0

26 Re-certify system $500

27 Patch/Repair slab throughout $3,026

28 Remove demising walls /maint. Area office $0

29 Remove drive-in ramp on east side $0

30 Remove ’spotty’ insulating and replace $0

31 Repair slab at removed cooler walls $0

32 Warehouse interior demo (consolidated) $71,935

33 remove dock doors, replace with singles $13,350

33a WH perimeteter hollow metal door repl/repairs $10,400

34 Add pilasters to split dock doors into singles $0

35 Add bollards for track protection $16,200

35a Repair WH column bases where damaged $11,000

36 Install six new pit levelers (mechanical) $0

37 Add dock indicator lights $5,000

38 Add dock restraints

39 ADA Ramp $27,117

1 OF 4



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg39.jpg]

 

PRELIMINARY BUDGET

40 Additional warehouse strip lighting $0

41 Re-lamp / re-ballast ex fixture as needed $19,155

42 $440,722

43 Bldg 1 (Old Bank Building)

44 Remove $39,398

45 Bldg 4 (Gym building)

46 Remove $7,344

47 Bldg 5 (Unified Western Grocers Demo)

48 Remove $37,508

49 $84,250

50 Site-Truck Loading/Parking

51 Remove all interior trees $8,208

52 Pulverize asphalt $7,121

53 2 double head light poles in truck area $0

54 Remove 6” for export $5,500

54a Export for balance of site $10,164

55 Fine grading above area $0

55a Fine grading for balance of site $21,780

56 Remove Trash Enclosure $0

57 Remove all planters $1,350

58 Demo Fence E. Parking Area $0

59 Metal Dowels @ 18” OC $812

60 Remove concrete east sid eof bldg 3 $0

61 Phase I consolidated site demo $0

62 6” concrete apron (Ph I) $116,090

62a 6” Concrete apron (Ph II) $198,372

63 deduction for asphalt in lieu of concrete $0

64 Phase I demo budget total $0

65 Phase I demo budge variance $0

66 Relocate hydrants (3) $27,000

67 Concrete patch-back by KCS $0

68 $396,396

69 Office Parking Lot

70 Remove center planters $3,240

71 Remove existing fence east side $4,860

72 Remove existing glass breezeway $2,700

73 Conc-block + overhead steel awning $219,455

74 Grade transition between office and parking $8,640

75 Install C & G immediately around building $6,566

76 Landscaping $64,260

77 Install W.I. Fence $40,500

78 1” Asphalt Over-lay office parking lot $57,936

79 $408,157

80

2 OR 4



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg40.jpg]

 

PRELIMINARY BUDGET

81 Phase I Supervision $11,258

81a Phase II & III Supervision $24,000

82

83 Siesmic upgrade $1.70 per sq ft (per Ajit) $215,560

84 $250,818

85

86 Subtotal $2,911,386

87

88 Insurance $43,671

89 General Conditions $116,455

90 Contractor’s Contingency $0

91 Contractor’s Fee $279,751

92 Total $439,877

93

94 Cafeteria (including consultant) $100,000

95 Scissor lift for Cafeteria loading $15,000

96 $115,000

97

98 Total Hard Costs $3,466,264

99

100 SOFT COSTS

101

102 Shell & Site Renovation Architectural Fees

103 Elevator shaft & stair drawings (include MPE) $55,000

104 Civil Engineering Drawings $25,000

105

106 T I Architectural fees Bldg. 2

107 Warehouse TI Drawings $12,318

108 Warehouse MEP Drawings $4,700

109 Soil engineer for yard work $750

110 Warehouse building permits $2,230

111 Warehouse health dept plan check $667

112 Space Planning and Design $.15 x 36,480 ft $0

113 Record Drawings Data Base $.15 x 36,480 ft $0

114 TI Mech/Plumbing drawings $27,000

115 TI Electrical Engineering $0

116 Construction Documents $1.50 x 36,480 ft $54,720

117

118 Reimbursible Expenses $36,055

119

120 City Permits / Fees $35,000

121

122 Course of Construction Insurance $7,100

123 Total Soft Cost $260,540

124

125 Total Cost $3,726,803

126 Construction Management Fee $149,072

127 Project Total $3,875,876

3 OF 4



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg41.jpg]

 

Leasing Commission Build-up

Iteration 1

Total Costs $ 9,800,323.14

10% Rent Factor $ 980,032.31

Leasing Commision 1st 5-Years $ 147,004.85

Leasing Commision 2nd 5-Years $ 84,527.79

Estimated Commission for Project Costs $ 231,532.63

Grand Total $ 10,031,855.77

Iteration 2

Total Costs $ 10,031,855.77

10% Rent Factor $ 1,003,185.58

Leasing Commision 1st 5-Years $ 150,477.84

Leasing Commision 2nd 5-Years $ 86,524.76

Estimated Commission for Project Costs $ 237,002.59

Grand Total $ 10,268,858.37

Iteration 3

Total Costs $ 10,037,325.73

10% Rent Factor $ 1,003,732.57

Leasing Commision 1st 5-Years $ 150,559.89

Leasing Commision 2nd 5-Years $ 86,571.93

Estimated Commission for Project Costs $ 237,131.82

Grand Total $ 10,274,457.55

Iteration 4

Total Costs $ 10,037,454.96

10% Rent Factor $ 1,003,745.50

Leasing Commision 1st 5-Years $ 150,561.82

Leasing Commision 2nd 5-Years $ 86,573.05

Estimated Commission for Project Costs $ 237,134.87

Grand Total $ 10,274,589.83

Iteration 5

Total Costs $ 10,037,458.01

10% Rent Factor $ 1,003,745.80

Leasing Commision 1st 5-Years $ 150,561.87

Leasing Commision 2nd 5-Years $ 86,573.08

Estimated Commission for Project Costs $ 237,134.95

Grand Total $ 10,274,592.96

Iteration 6

Total Costs $ 10,037,458.09

10% Rent Factor $ 1,003,745.81

Leasing Commision 1st 5-Years $ 150,561.87

Leasing Commision 2nd 5-Years $ 86,573.08

Estimated Commission for Project Costs $ 237,134.95

Grand Total $ 10,274,593.03

4 OF 4



--------------------------------------------------------------------------------

LOGO [g338063ex1041pg42.jpg]

 

SCHEDULE 3

CONSTRUCTION PHASES

CONSTRUCTION PHASE 1: Warehouse Building and Partial Yard Renovation

Remove interior improvements in the Warehouse Building except for existing
office improvements and repair the building slab, as necessary

Remove the existing truck apron in the Warehouse Building and replace the same
with concrete to the property line of Lessee’s property located adjacent to the
Premises

Paint the interior and exterior of the Warehouse Building with building standard
colors to be selected by Lessee

Renovate the dock area of the Warehouse Building and provide ten positions, each
with levelers

Renovate existing offices and associated restrooms in the Warehouse Building

CONSTRUCTION PHASE 2: Office Building Renovation and Parking Renovation

Remove existing tenant improvements (restroom and core to remain in their
current locations)

Install new tenant improvements per Lessee’s specifications

Install new exterior elevator and exit stairs on the north side of the Office
Building

Renovate the HVAC system serving the Office Building to be in good working
condition

Repair and/or resurface the parking area serving the Office Building

Revise the automobile parking layout (remove interior landscape) to join with
the Lessee’s parking lot located on the Lessee’s property adjacent to the
Premises

CONSTRUCTION PHASE 3: Building Demolition and Yard Expansion

Demolish the existing Human Resource building and Security building (as shown on
the Site Plan) in the Project

Remove existing landscape in the area of existing Human Resource building and
Security building

Install new trailer storage yard in the area of existing Human Resource building
and Security building